Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the “length of major aixs” in  the top image of Figure 6 should read –length of major axis--.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tight fit” and the clearance fit” in claims 1, 19-20 must be shown or the feature(s) canceled from the claim(s) (as currently, the drawings show that the seal ring is tight fit over the inner cover. What is the constitution of the clearance fit?). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16-18 are objected to because of the following informalities:  the scope of claim 16-18 are duplications of claims 7-9 and needed to be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-9, 11-12, 16-21  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 19-20 recite the feature of “wherein at two ends of the major axis of the inner cover, a tight fit is provided between the seal ring and the inner cover; at two ends of the minor axis of the inner cover, a clearance fit is provided between the seal ring and the inner cover" (emphasis added).  This feature was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the tight fit is provided between the seal ring and the inner cover at ends of the major axis of the inner cover and the clearance fit is provided between the seal ring and the inner cover at two ends of the minor axis of the inner cover (emphasis added). Instead, the specification keeps disclosing exact languages “tight fit and clearance fit” throughout the specification and without  providing any guidance or structures of the inner cover or the seal ring, in order to allow the seal ring to be tight fit at the ends of the major axis and clearance fit at the ends of the minor axis over the inner cover. 
For example, the present disclosure does not describe any specific structure or shape of the inner cover or a property of the seal ring, in order to allow the seal ring capable of being tight fit at the two ends of the major axis and clearance fit (loose fit) at two ends of the minor axis of the inner cover. If the seal ring is tight fit at the 2 ends of the major axis, it is obviously not clearance fit at the two ends of the minor axis unless the inner cover has a specific structure or the seal ring has a specific property, but the specific structure and the property are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor.  
All claims dependent from claims 1, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent from rejected parent claims, respectively.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-9, 11-12, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19-20 recite “a maximum inner diameter of the seal ring is less than a length of the major axis of the inner cover” is confusing. First, it is unclear when the maximum inner diameter of the seal ring is since the seal ring is flexible. Second, if the seal ring diameter is less than length of the major axis of the inner cover, it is unclear how the seal  ring is over the inner cover. Third, the seal ring is flexible (freely expandable, see Applicant’s specification, Para. 68 “the seal ring 12 can freely expand on the inner cover 11”). What is a diameter of the seal ring  be to be considered as a “maximum” inner diameter? 
Claims 1, 19-20 recite the feature of “wherein at two ends of the major axis of the inner cover, a tight fit is provided between the seal ring and the inner cover; at two ends of the minor axis of the inner cover, a clearance fit is provided between the seal ring and the inner cover" (emphasis added) that is unclear because the seal ring is for sealing between the inner cover and the pot. If some portions of the seal ring are clearance fit over the inner cover, it is unclear what the function of the “seal or sealing” is in this situation or what scope to give the scope of claims 1, 19-20.
The scope of claim 2 is unclear. First, the “nature state” lacks of antecedent basis in the claim and it is indefinite because the “natural  state” in the recitation is not clear. As the claim is written, it does not provide a guidance to understand what the “natural state” is.  What is the constitution of the natural state, during the seal ring compressed, expanded or prior assembled to the inner cover or else? Second the “maximum diameter of the seal ring” lacks of antecedent basis in the claim and it is indefinite because the “maximum diameter” in the recitation is not clear (see the discussion above).
   Claim 6 “the seal ring is in a shape of an oval in the natural state” is unclear. See the problem discussion of “natural state” above and what is constitution of “ring”? see https://www.merriam-webster.com/dictionary/ring that is a circular line, figure, or object. It is unclear whether the oval shape of the seal is considered as a ring or the seal ring is capable of being formed as an oval shape.
Claim 7 “the outer peripheral edge of the inner cover being enclosed among the seal body” is unclear and conflicts to claim 1 because claim 1 requires to have the seal ring is clearance fit and claim 7 requires “the outer peripheral edge of the inner cover being enclosed among the seal body”, which conflicts with the “clearance fit”.
Claim 9 “the inner cover is … a ring” is unclear. See https://www.merriam-webster.com/dictionary/ring that is a circular line, figure, or object. Thus, it is unclear whether the inner cover having a major axis and a minor axis is considered as a ring or not. It appears the inner cover being oval or ellipse shape, instead of a ring. See claim 12 “oval”.
Claim 11 “adjacent ends…” is unclear whether the ends refer to additional ends or ends of the major and minor axes. Also, the “fitting clearance” has the same issue as discussed in claim 1 above.
Claim 19, line 3 the language “comprising” is unclear whether it is referencing to the inner cover or the inner cover assembly or the outer cover or the lid. Claim 20, line 5 has the same issue.
All claims dependent from claims 1, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.

Examiner’s notice
With regards to claims 1-2, 6-9, 11-12, 16-21, there are many issues of 112 (a) and 112(b), drawing objections, and claim objections, the scope of the claimed invention is not clear what scope to give the scope of claims 1, 19-20 and other dependent claims. Moreover, Examiner does not know how the seal ring is fitted over the inner cover such that two ends of the major axis of the inner cover are tight fit and other two ends of the minor axis of the inner cover are loose fit or clearance fit. Therefore, it is not clear what scope to give the scope of these claims, therefore, as best understood, examiner interprets the claims as below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9, 11-12, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manchon (FR2796542A1 and Translation).
Regarding claim 1, as best understood, Manchon shows an inner cover assembly (Figures 1-7, the lid 10 has portion 13 is inside of a pot 1) for a cooking utensil, comprising: an inner cover (10A) having a major axis and a minor axis orthogonal to each other (page 3 “oval of the lid 10”. Please note that the oval shape has a minor axis and a major axis orthogonal to each other. See the property of an oval shape); and
a seal ring (11, Figure 1) fitted over an outer peripheral edge of the inner cover,
wherein, when a maximum inner diameter of the seal ring is less than a length of the major axis of the inner cover (please note that the seal 11 is oval as disclosed page 5, the last two line “the oval seal”, therefore, a maximum inner diameter of the seal ring is less than a length of the major axis of the inner cover, for example, the diameter of the oval below is less than the length of the major axis);
wherein at two ends of the major axis of the inner cover, a tight fit is provided between the seal ring and the inner cover (Figures 1 and 4), at two ends of the minor axis of the inner cover, a clearance fit is provided between the seal ring and the inner cover (because the seal 11 has two inner notches or recesses 31 that are provided a clearance fit or weakening zone 30 for the lid 10. Please notes that the recesses 31 are on the minor axis ends).
Regarding claim 2, as best understood, Manchon shows that when the seal ring is in a natural state (prior installing the seal over the lid, the seal can be capable of expanding), the maximum diameter of the seal ring is greater than a length of the minor axis of the inner cover (it is a flexible seal; the seal diameter can be greater than the minor axis of the lid, in order to allow the seal to be assembled over the lid).


    PNG
    media_image1.png
    944
    906
    media_image1.png
    Greyscale

Regarding claim 6, as best understood, Manchon shows that the seal ring is in a shape of an oval in a natural state (Figure 5 above).
Regarding claims 9 and 18, as best understood, Manchon shows that the inner cover is in a shape of a plate (Figure 1).
Regarding claim 11, as best understood, Manchon shows that along a peripheral direction of the inner cover (a direction around a groove 12, Figures 1-2), as for adjacent ends of the major axis and the first and second end of the minor axis, a fitting clearance between the seal ring and the inner cover gradually reduces in a direction from the ends of the minor axis to the ends of the major axis (see the discussion in claim 1 above about the weakening zone 30 from the ends of the minor axis. Since there are two weakening zone 30 at the two ends of the minor axis, the seal is capable of being a fitting clearance or a loose fit between the seal and the inner cover and reduced gradually toward to the ends of the major axis of the inner cover).
Regarding claim 12, Manchon shows that the inner cover is in a shape of an oval (Figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 16-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Manchon in view of Jung (KR 20120095688 and Translation).
Regarding claim 7, as best understood, Manchon shows all of the limitations as stated in claims above including a seal body (a body of the seal 11, Figure 5) in a shape of a closed loop and a skirt (36),  Manchon fails to discuss a second skirt arranged on the seal body and spaced apart from each other along an axial direction of the seal body, and the outer peripheral edge of the inner cover being enclosed among the seal body, the first skirt, and the second skirt.
Jung show a seal (300, Figure 3) including a first skirt (360) and a second skirt (350) arranged on a seal body (Figure 3) and spaced apart from each other along an axial direction of the seal body, and an outer peripheral edge of an inner cover (220) being enclosed among the seal body, the first skirt, and the second skirt (Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the skirt of Manchon to have first and second skirts, as taught by Jung, in order to allow the skirts to be easily flexible and efficiently sealed the pot.
Regarding claim 8, as best understood,  Manchon shows that the first skirt and the second skirt obliquely extend along an axial direction of the inner cover from the seal body towards a direction away from the inner cover respectively (Figure 7 of Jung shows portions 360, 350 are obliquely and away from the inner cover).
Regarding claims 16-17, Manchon shows all of the limitations as discussed in claims 7-8 above.
Regarding claim 19, as best understood, Manchon shows the inner cover assembly (see the discussion in claim 1 above) for the cooking utensil, but Manchon fails to discuss a lid including an outer cover.
Jung shows a lid (10, Figure 2) including an outer cover (100) for a cooking utensil (see the Translation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cooking utensil of Manchon to have a lid including an outer cover, as taught by Jung, in order to allow the outer cover to cover and protect the inner cover and other interior parts of the lid.
Regarding claims 20-21, as best understood, the modified lid of Manchon shows a cooking utensil (Figure 1 of Manchon), comprising: a utensil body (1, Figure 1 of Manchon); and the lid (see the discussion in claim 19 above) comprising: 
the outer cover (see the discussion in claim 19 above); and 
the inner cover assembly (see the discussion in claim 1 above) for the cooking utensil, and  wherein the cooking utensil is a pressure cooker (the Translation of Manchon, page 1 “pressure cookers”).  
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new art in the new ground rejections.
In an attempt to overcome the rejections by the prior art, Applicant has amended to claims, but many problems have arisen. See the rejections above.
With regards to “tight fit and clearance fit” which are supported by the specification, but they lack of written description in such a way as to reasonably convey to one skilled in the art that the seal ring is provided a tight fit at two ends of the major axis of the inner cover and a clearance fit at two ends of the minor axis of the inner cover.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        9/27/2022